DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 01/21/2022 has been entered. No Claims have been canceled. No claims have been added. Claims 1-10 are still pending in this application.
          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 20140368843) in view of Wagatsuma (US 20180367703) and Ohkawa (US 20190377529).
Regarding claim 1, Hayashi teaches a printing system comprising an order receiving system, an information processing apparatus, and one or more production systems (fig. 3), 
wherein the order receiving system includes a memory containing instructions and a processor that executes the instructions to (order server 100 in fig. 3): 

generate quality requirement data (p0043: a calibration (CAL) implementation flag indicating the necessity for color calibration before printing is performed on the part and fig. 5: (CAL) implementation flag) ; and 
send the print data and the quality requirement data to the information processing apparatus (fig. 4 and p0041: Order receiving software 410 for receiving the order information from the order server 100 via the network 200), 
wherein the information processing apparatus includes a memory containing instructions and a processor that executes the instructions to: (Management server 400 in fig. 4): 
generate a print job to which is assigned identification information (fig. 10: jobID and fig. 11: s1400-1600) of a quality verification process for verifying (p0070: the calibration implementation determination unit 422 determines whether or not to implement calibration) with the decided production system, whether or not a quality required by the quality requirement data is satisfied, and submits the print job to the determined production system, and 
wherein the decided production system includes a memory containing instructions and a processor that executes the instructions to:(image forming apparatus 500 in fig. 4) includes: 
execute the quality verification process corresponding to the identification information assigned to the submitted print job (p0100: after the target is transmitted to the image forming apparatus 500, calibration using this target is performed); 
corresponding to the identification assigned to the print job is met, (p0046: the samples in the target are printed by the image forming apparatus subjected to the calibration); 
execute, when it is determined that the condition is not met, adjustment process for meeting the condition (p0046: color correction is performed by the image forming apparatus 500); and 
execute the print job when the adjustment process has been completed or when it is determined that the condition is met (abstract: perform printing, the image forming apparatus being able to perform calibration in order to correct an output color to a target color). 
Hayashi does not explicitly disclose a deciding unit that decides a production system to be used on the basis of at least the quality requirement data received from the order receiving system. 
Wagatsuma teaches a deciding unit that decides a production system to be used on the basis of at least the quality requirement data received from the order receiving system (fig. 5:s104-s107 and p0055-0056). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi, and to include a deciding unit that decides a production system to be used on the basis of at least the quality requirement data received from the order receiving system, in order to get desired quality suggested by Wagatsuma (p0005).
Hayashi in view of Wagatsuma does not explicitly disclose that the production system executing an adjustment process for meeting the condition in a case it is determined the condition is not met and executing the print job of the adjustment process has been completed or if it is determined the condition is met.
Ohkawa teaches that the production system executing an adjustment process for meeting the condition in a case it is determined the condition is not met and executing the print job of the adjustment process has been completed or if it is determined the condition is met (p0056: If it is determined in the check process that the quality of a printed image does not reach the required image quality level, the printer 200 outputs a warning and notifies the operator that the required image quality level is not reached. The operator performs image quality adjustment of the printer 200 or the printer 200 corrects data of the print job, printing-related parameters, or the like before the printer 200 re-prints an image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi and Wagatsuma, and to include the production system executing an adjustment process for meeting the condition in a case it is determined the condition is not met and executing the print job of the adjustment process has been completed or if it is determined the condition is met, in order to provide printing quality.

Regarding claim 3, Hayashi in view of Wagatsuma and Ohkawa teaches the printing system according to claim 1, wherein in a case decided production system includes a plurality of apparatuses (Wagatsuma: 30a, 30b and 30c in fig. 1), the decided production system executes instructions to execute the print job in a case that the adjustment process has been completed by the plurality of apparatuses or in a case that the condition is met (Wagatsuma: s104-107 in fig. 5). 
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 7, Hayashi teaches the printing system according to claim 1, wherein the order receiving system executes instruction to receive the print data and a product type (fig. 1), and the generating unit generates the quality requirement data on the basis of the product type received by the order receiving unit (fig. 5: cal implementation flag, 433: target table for different parts: main text, cover…). 

Regarding claim 8, Hayashi in view of Wagatsuma and Ohkawa teaches the printing system according to claim 7, wherein the order receiving system executes instructions to send the print data, the product type, and the quality requirement data to the information processing apparatus(Hayashi: fig. 4 and p0041: Order receiving software 410 for receiving the order information from the order server 100 via the network 200), and the information processing apparatus executes instructions to decide the production system to be used on the basis of the product type and the quality requirement data received from the order receiving system (Wagatsuma: fig. 5:s104-s107 and p0055-0056).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 9, limitations are substantially similar to claim 1, therefore it is rejected for the same reason as claim 1.

Regarding claim 10, the structural elements of apparatus claim 9 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 9.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Wagatsuma and Ohkawa as applied to claim 1 above, and further in view of Yano et al. (US 20190095147).

Regarding claim 2, Hayashi in view of Wagatsuma and Ohkawa does not teach the printing system according to claim 1, wherein the information processing apparatus executes instructions to generate the print job to which is further assigned identification information of the adjustment process for when the condition set by the quality verification process is not met in association with the identification information of the quality verification process. 
Yano teaches the printing system according to claim 1, wherein the information processing apparatus executes instructions to generate the print job to which is further assigned identification information of the adjustment process for when the condition set by the quality verification process is not met in association with the identification information of the quality verification process(p0079: threshold value, it is determined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi in view of Vagatsuma, and to include information processing apparatus executes instructions to generate the print job to which is further assigned identification information of the adjustment process for when the condition set by the quality verification process is not met in association with the identification information of the quality verification process, in order to managing a color of an image printed by a printing apparatus, efficiently notifying a user, who manages the printing apparatus, of a state of the printing apparatus suggested by Yano (p0007).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Wagatsuma and Ohkawa as applied to claim 1 above, and further in view of Takahashi et al. (US 20110205586).

Regarding claim 4, Hayashi in view of Wagatsuma and Ohkawa does not teach the printing system according to claim 1, wherein the information processing apparatus executes instructions to register the quality verification process, and in a case that the received quality requirement data is already registered, the production system is not caused to execute the quality verification process. 
Takahashi teaches the printing system according to claim 1, wherein the information processing apparatus executes instructions to register the quality 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi in view of Wagatsuma and Ohkawa, and to include wherein the information processing apparatus executes instructions to register the quality verification process, and in a case that the received quality requirement data is already registered, the production system is not caused to execute the quality verification process, in order to indicates information about whether the quality of the service.

Regarding claim 5, Hayashi teaches the printing system according to claim 4, wherein the production system stores information indicating adjustment capabilities of an apparatus included in the production system, and the information processing apparatus executes instructions to decide the production system to be used on the basis of the information (abstract: perform printing, the image forming apparatus being able to perform calibration in order to correct an output color to a target color). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Wagatsuma and Takahashi and Ohkawa as applied to claim 1 above, and further in view of Randt US 20080144080).

Regarding claim 6, Hayashi in view of Wagatsuma, Ohkawa and Takahashi does not teach the printing system according to claim 4, wherein after the print job has been executed, the information processing apparatus executes instructions to determine whether the condition which set by the quality verification process is met, and in a case that it is determined that the condition is not met, the registering unit registers a quality verification process including an adjustment process to be performed by an end user, and the information processing apparatus re-submits the print job to which identification information of the quality verification process has been assigned. 
Randt teach the printing system according to claim 4, wherein after the print job has been executed, the information processing apparatus executes instructions to determine whether the condition which set by the quality verification process is met, and in a case that it is determined that the condition is not met, the registering unit registers a quality verification process including an adjustment process to be performed by an end user, and the information processing apparatus re-submits the print job to which identification information of the quality verification process has been assigned (p0003: printers are configured to hold and/or resubmit print jobs. poor image quality, and to change the print parameters to correct the problem…). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hayashi in view of Wagatsuma, Takahashi and Ohkawa, to include the printing system according to claim 4, wherein after the print job has been executed, the information processing apparatus executes instructions to determine whether the condition which set by the quality verification process is met, and in a case that it is determined that the condition is not met, the .  

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
	Regarding to claim rejections for 35 USC § 112
The claim rejections are removed because of the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677